                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

ANGELA CARTER, ELLA VALRIE,                      )
and DORA BLACKMON, individually                  )
and on behalf of others similarly                )
situated,                                        )
                                                 )
               Plaintiffs,                       )
v.                                               )   CIVIL ACTION NO. 2:16-cv-508-TFM-B
                                                 )
L’ORÉAL USA, INC., and SOFT                      )
SHEEN-CARSON, LLC,                               )
                                                 )
               Defendants.                       )

                                            ORDER

       Plaintiffs have filed a Motion for Leave to File Exhibit to Motion to Exclude the Expert

Report and Testimony of Defendants’ Expert Mort Westman Under Seal (Doc. 160, filed

12/12/18). Because the motion to exclude that Plaintiffs seek to file is related to pending motions

previously filed by the parties (Docs. 148, 150, 151, and 154), the motion to seal is GRANTED

for the limited purpose of Plaintiffs’ motion to exclude, in accordance with the Court’s previous

Order (Doc. 147). Plaintiffs’ request to redact their motion to exclude accordingly is likewise

GRANTED. The Clerk is DIRECTED to maintain Plaintiffs’ Exhibit “L”, and an unredacted

copy of Plaintiffs’ forthcoming motion to exclude, under seal pending further order of the Court.

       DONE and ORDERED this 19th day of December, 2018.

                                             /s/ Terry F. Moorer
                                             TERRY F. MOORER
                                             UNITED STATES DISTRICT JUDGE




                                           Page 1 of 1
